ORDER
Defendant’s petition for discretionary review as to additional issues is allowed with respect to defendant’s argument that his appeal of his jury conviction for conspiracy to traffic by possessing 100 or more but less than 500 dosages of methylenedioxyamphetamine was not in violation of the North Carolina Rules of Appellate Procedure. The remainder of defendant’s petition for discretionary review as to additional issues is denied.
By order of the Court in conference, this 11th day of October 2007.
Hudson, J. For the Court